BIJUR, J.-
It appears by the affidavit of the plaintiff’s attorney that on the day set for trial the case was called at 9 o’clock in the-morning. Plaintiff was present in person with his witnesses. His attorney, however, suffered an “unforeseen delay” and did not reach the courtroom until 10 minutes later.
Under these circumstances, I think the default should have been opened and the judgment of dismissal vacated, as is hereby directed, upon payment by plaintiff to defendant of the costs of the action to date, but with costs of this appeal to abide the event. All concur.